DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on April 27, 2022. Claims 1 and 13 have been amended.  No claims have been cancelled. No new claims have been added. Thus, claims 1-13 are pending.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1-13 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1 and 13 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim, whereby the added/appended limitation of “the canopy having apex and a peripheral lower edge” to a canopy engaged to the frame, and “under the canopy nearer to the apex than the peripheral lower edge of the canopy” to a drone engaged to the shaft, teaches away from the prior art of Lazo-Antunez and Li combined, as the location of the drone’s propulsion system is attached to a single shaft inside the umbrella canopy (vs fully or partially external to the cavity delimited by the apex and peripheral lower edge of the umbrella canopy).   Most of the closet prior art are variations of multi-copter drones carrying an umbrella assembly as a payload tethered off the umbrella apex that is located below the drone’s propulsion system (propellers), the advantage being shielding the propellers downdrafts to individuals serviced by the umbrella assembly.  A benefit of having the propulsion system inside the umbrella assembly as with the claimed invention is blockage of adverse windage and gusts for better flight control as well as protecting the drone propulsion system itself from the elements, particularly if the propeller motors are not hermetically sealed.

As no prior art teaches or suggests all elements of independent claim 1, all of independent claim 1’s dependent claims 2-12 are also considered allowable.

Regarding claim 13, independent claim 13 is an identical handsfree autonomous umbrella assembly that has all the combined limitations of independent claim 1 and corresponding dependent claims 2-12, therefore claim 13 is also allowed for the same reason as claims 1-12 collectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y NING/Examiner, Art Unit 3661

May 7, 2022



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661